Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 11-12, filed October 27th, 2021, with respect to objections to the drawings, specification, and claims and the 112(b) rejections have been fully considered and are persuasive.  The objections of the drawings, specification, and claims and the 112(b) rejections have been withdrawn. 
Applicant's arguments see Pages 12-16, filed October 27th, 2021, with respect to prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument that Trawick does not fully disclose of “a plurality of parallel power distribution lines, wherein each pair of parallel power distribution lines couples a respective one of the plurality of power distribution circuits to a corresponding one of a plurality of end component loads” and  “wherein each of the plurality of power distribution circuits supplies power via both lines in a respective pair of the plurality of parallel power distribution lines” within claim 1, the examiner respectfully disagrees.  A parallel power line is being interpreted as a power lines that are arranged such that each line is powered by one or more power source, where an overall current is then split and then continues on to different elements, where the total amount of power along the distribution lines is equal to the total amount of power supplied by the power source (assuming no losses to due to noise, resistance of the power line, etc.).  There is no requirement that all of the distribution lines must be connected each of component, as each of the distribution lines could be going to different components, or there could be a distribution line that receives no power due to a switch.  
Purely for explanatory purposes and not for prior art purposes, an illustration is shown below of a parallel circuit from High Point University (Regester).  This is used only to convey to applicant the 
 
    PNG
    media_image1.png
    231
    284
    media_image1.png
    Greyscale

	It is noted in this example that the components that are circled (which in this case represent the end component loads) each have a switch that can determine if the path to the component load is activated.  The end component loads in this case could be the same component load.  The circuit would still be in parallel even if only one switch was activated, as one of the advantages of a parallel is that a parallel circuit allows for component loads to still be activated even if a switch is deactivated, allowing the circuit ensure that if one path is compromised that the remainder of the circuit can still be powered.  
In light of this definition, it would be clear to one of ordinary skill in the art of the invention that Trawick discloses of parallel distribution lines.  The power lines in Fig 3, parts 20s and 20n, are each powered by a power source 15.  Both of these power lines then connect to component load 10s (as well as the other component loads), well these are both capable of sending power to the component load.  
Applicant argues that the switches provide only one path a at a time results in the system not being in parallel, however this is not true, as displayed in the examiner’s definition of a parallel circuit.  Applicant can amend the claims to clarify this distinction in the future, but currently this limitation is not claimed and has no patentable weight.  It is also argued that “Trawick does not disclose parallel power distribution lines between a power distribution circuit and an end component where the power distribution circuit supplies power to the end component via both lines of the parallel power distribution line pair”,  however, claim 1 does not contain the limitation “the power distribution circuit supplies power to the end component via both lines of the parallel power distribution line pair”, therefore the applicant’s argument is not relevant for the current claims.  Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the power distribution circuit supplies power to the end component via both lines of the parallel power distribution line pair) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally/alternatively, Trawick discloses of the component loads being capable of drawing power from the different power distribution buses (Para 0015), “components that are electrically coupled to multiple power distribution buses are contemplated to be within the scope of the present disclosure” (Para 0014), “load-sharing system 1 is configured so that most if not all of the loads or components 10 in the system may be connected to multiple power distribution buses 20. In other words, one or more of the components 10 is configured so that the components 10 can draw power from more than one of the power distribution buses 20 depending upon the position of the switching device 15” (Para 0030) and that the “power distribution buses [are] … used to electrically couple or 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trawick et al. (US 2020/0122853; hereinafter Trawick; already of record).
In regards to claim 1, Trawick discloses of a vehicle management system computer (Abstract), comprising: 
a processor (Para 0028); 
a memory coupled to the processor by a bus (Para 0028-0029); 
a power distribution controller comprising a plurality of power distribution circuits that are each controlled by the controller to supply power to a plurality of end component loads, the power distribution controller communicably coupled to the processor and the memory by the bus (Para 0023; Fig 1 Parts 30, 20, 10, Para 0028, 0030); and 
a plurality of parallel power distribution lines, wherein each pair of parallel power distribution lines couples a respective one of the plurality of power distribution circuits to a corresponding one of a plurality of end component loads (Fig 1 Part 20, 10, 15, Para 0023, 0032, Fig 3); 

In regards to claim 2, Trawick discloses of the vehicle management system computer of claim 1, wherein each power distribution line of each pair of parallel power distribution lines supplies a portion of the power to the corresponding one of the plurality of end component loads (Para 0030, 0032, 0014-0016).
In regards to claim 3, Trawick discloses of the vehicle management system computer of claim 1, wherein each one of each pair of the plurality of parallel power distribution lines is configured to supply full power when an interruption of power occurs in the other one of the pair of the plurality of parallel power distribution lines (Para 0030, 0032, Fig 3 and 4).
In regards to claim 4, Trawick discloses of the vehicle management system computer of claim 1, further comprising: a plurality of communication units, each of the plurality of communication units configured to provide communication between the vehicle management system computer and a corresponding one of the plurality of end component loads (Para 0072, 0028).
In regards to claim 6, Trawick discloses of the vehicle management system computer of claim 1, wherein the power distribution controller is configured to determine an amount of power to distribute on each power distribution line of each pair of parallel power distribution lines (Para 0023, 0030, 0032, Fig 3 and 4).
In regards to claim 7, 
In regards to claim 8, Trawick discloses of a method for supplying electrical power to an end component load in a vehicle (Abstract, Para 0023), comprising: 
determining a power level to supply power to at least one end component load of a plurality of end component loads (Para 0023, 0030, 0032, Fig 3 and 4); 
determining a first amount of the power to supply via a first one of a pair of parallel power distribution lines and a second amount of the power to supply via a second one of the pair of parallel power distribution lines (Para 0023, 0030, 0032, Fig 3 and 4); and 
transmitting the power to the end component load via the pair of parallel power distribution lines (Para 0023, 0030, 0032, Fig 3 and 4, Fig 1 Parts 30, 20, 10, Para 0028).
In regards to claims 9-10, 12-16, and 18-19 recite analogous limitations to claims 2, 4, 7, a combination of 1 and 3, 8, 2, 4, 7, and a combination of 1 and 3, respectively, and are therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trawick in view of Shiratori et al. (US 2018/0001847; hereinafter Shiratori).
In regards to claim 5, Trawick discloses of the vehicle management system computer of claim 4.  
	However, Trawick does not specifically disclose that each pair of parallel power distribution lines for a corresponding one of the plurality of end component loads is bundled with a corresponding communication line from a corresponding one of the plurality of communication units into a single cable for connecting the corresponding one of the plurality of end component loads with the vehicle management system computer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle management system computer of claim 4, as taught by Trawick, to include each pair of parallel power distribution lines for a corresponding one of the plurality of end component loads is bundled with a corresponding communication line from a corresponding one of the plurality of communication units into a single cable for connecting the corresponding one of the plurality of end component loads with the vehicle management system computer, as taught by Shiratori, in order to allow the wiring path to be simplified and wiring workability can be improved (Shiratori Para 0039).
In regards to claims 11 and 17, the claims recite analogous limitations to claim 5, and is therefore rejected on the same premise.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663